PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/370,499
Filing Date: 6 Dec 2016
Appellant(s): Erdodi et al.



__________________
Vincent A. Cortese
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention. The rejection below is copied from the final rejection mailed 07/01/2020.
Claim 19 depends from claim 17 and further recites reaction of “said telechelic polyamide” with a lactone or hydroxyl carboxylic acid to create one or more hydroxyl functional end group. However, claim 17 already requires the end groups of “the telechelic polyamide” to be hydroxyl, and therefore the recitation to react “said telechelic polyamide” to create hydroxyl end groups is unclear. For examination purposes, “said telechelic polyamide” recited in claim 19 is assumed to refer to a precursor of the ultimately produced and recited telechelic polyamide. (Claim 20 is unclear for the same reason due to dependency from claim 19.)


Claims 1-6, 9, 11-15, 17-20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Locko et al (US 2008/0223519).
As to independent claim 22, Locko discloses a low molecular weight polyamide diol containing hydroxyl functionality having the following formula [0038]:

    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
where T is X-R1-(C=O) and X is H or OH [0041]. R1 is a hydrocarbon group [0043], R2 is a hydrocarbon group [0044], and Z is a diamine [0045]. Locko teaches preparing a polyamide by reacting diamine, dicarboxylic acid and hydroxy-substituted carboxylic acid under suitable reaction conditions to form a polyamide diol [0090]. 
Locko teaches that most preferred hydroxy-substituted carboxylic acids are those with a secondary OH for low reactivity with carboxylic acid but high reactivity with isocyanate, and teaches 12-hydroxystearic acid as a preferred hydroxy-substituted acid [0078, 0079]. Locko exemplifies polyamide diols prepared from 12-hydroxystearic acid as the hydroxy-substituted carboxylic acid (see pp 9-10, [0119] and Table 1, examples 1-5), and which have a functionality of about 2 (ranging from 1.8-2.1) (see “functionality,” last row of data for each example in table 1). 
As evidenced by Locko’s formula in [0038], as well as by Locko’s teaching to utilize a secondary OH-containing hydroxycarboxylic acid in order to minimize reactivity with carboxylic acid and minimize internal side reactions [0079], Locko’s hydroxycarboxylic acid reactant named in [0090] reacts with an amine group to form the “T” end group moieties of the formula in [0038], while Locko’s dicarboxylic acid and diamine monomers named in [0090] react with each other to form the repeating amide units (i.e., the repeating unit subscripted “n” in Locko’s formula in [0038]). 
With regard to instant “a”:
As stated above, Locko teaches the reaction of diamine, dicarboxylic acid and hydroxycarboxylic acid to form a polyamide diol (i.e., a polyamide having two hydroxyl [OH] groups) [0090]. The diamine and dicarboxylic acid monomers named by Locko in [0090] correspond to monomers as presently recited having carboxyl and amine functional end groups. Locko teaches that most preferably the diamine component comprises a mixture of piperazine, polyoxypropylenediamine and ethylenediamine [0064] (see also instant examples 1-5, which utilize these most preferred diamines). Therefore, the dicarboxylic acid and diamine monomers in Locko’s reaction disclosed in [0090] provide repeat units (as shown in EQN 1) derived from polymerizing monomers (i.e., derived from polymerizing dicarboxylic acid and diamine). The repeat units are connected by amide linkages between the repeat units, and the monomers have carboxyl functional end groups (from the dicarboxylic acid monomers), as well as primary and/or secondary amine functional end groups (from the diamine monomers, particularly the most preferred diamine monomers). Therefore, Locko discloses a polyamide diol which satisfies instant “a.”
With regard to instant “b”:
Locko teaches that “n” in equation 1 [0038] is at least 1 [0040]. Even for a polyamide diol according to Locko wherein “n” is the minimal acceptable value (i.e., 1), the polyamide diol must comprise a polyamide segment with at least two amide linkages (i.e., the amide linkages within Z-(C=O) on the left and (C=O)-Z on the right). Therefore, Locko discloses a polyamide diol which satisfies instant “b.”
With regard to instant “c:”

With regard to the diamine monomers, as previously stated, Locko teaches that most preferably, the diamine component comprises a mixture of piperazine, polyoxypropylenediamine and ethylenediamine [0064]. Polyoxypropylenediamine has internal heteroatom (oxygen) linkages, while piperazine and ethylenediamine do not contain internal heteroatom linkages. For a polyamide diol prepared from a diamine mixture which includes polyoxypropylenediamine, piperazine and ethylenediamine, as the proportion of polyoxypropylenediamine relative to the other diamines increases, the proportion of ether linkages relative to amide linkages increases, and therefore, the total number of heteroatom linkages which are characterized as being amide decreases. 
Locko fails to specifically teach that at least 90% of the heteroatom linkages in the polyamide are amide linkages. However, Locko teaches that where piperazine is utilized, it will comprise an equivalent percent of the diamine which will range from 0.1 to 100 equivalent percent [0062], [0064]. In light of Locko’s disclosure in [0062-4], and in 
With regard to instant “d”:
As stated above, Locko teaches preparing a polyamide diol (i.e., a polyamide with two OH groups) by reacting diamine, dicarboxylic acid and hydroxy substituted carboxylic acid under suitable reaction conditions to form a polyamide diol [0090]. Locko teaches that most preferred hydroxy substituted carboxylic acids are those with secondary OH for low reactivity with carboxylic acid but high reactivity with isocyanate, and teaches 12-hydroxystearic acid as a preferred hydroxy substituted acid [0078, 0079]. Locko exemplifies polyamide diols prepared from 12-hydroxystearic acid as the hydroxy-substituted carboxylic acid (see pp 9-10, [0119] and Table 1, examples 1-5), and which have a functionality of about 2 (ranging from 1.8-2.1) (see “functionality, last row of data for each example in table 1). 

As to claims 1, 4, 6 and 9, Locko discloses a low molecular weight polyamide diol containing hydroxyl functionality having the following formula [0038]:

    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
where T is X-R1-(C=O) and X is H or OH [0041]. R1 is a hydrocarbon group [0043], R2 is a hydrocarbon group [0044], and Z is a diamine [0045]. Locko teaches preparing a polyamide by reacting diamine, dicarboxylic acid and hydroxy substituted carboxylic acid under suitable reaction conditions to form a polyamide diol [0090]. 
Locko teaches that most preferred hydroxy substituted carboxylic acids are those with secondary OH for low reactivity with carboxylic acid but high reactivity with 
As evidenced by Locko’s formula in [0038], as well as by Locko’s teaching to utilize a secondary OH-containing hydroxycarboxylic acid in order to minimize reactivity with carboxylic acid and minimize internal side reactions [0079], Locko’s hydroxycarboxylic acid reactant named in [0090] reacts with an amine group to form the “T” end group moieties of formula [0038], while Locko’s dicarboxylic acid and diamine monomers named in [0090] react with each other to form the repeating amide units (i.e., the repeating unit subscripted “n” in Locko’s formula in [0038]). 
With regard to instant “a”:
As stated above, Locko teaches the reaction of diamine, dicarboxylic acid and hydroxycarboxylic acid to form a polyamide diol (i.e., a polyamide having two hydroxyl [OH] groups) [0090]. The diamine and dicarboxylic acid monomers named by Locko in [0090] correspond to monomers having carboxyl and amine functional end groups. Locko teaches that most preferably the diamine component comprises a mixture of piperazine, polyoxypropylenediamine and ethylenediamine [0064] (see also instant examples 1-5, which utilize the most preferred diamines). Therefore, the dicarboxylic acid and diamine monomers in Locko’s reaction disclosed in [0090] provide repeat units (as shown in EQN 1) derived from polymerizing monomers (i.e., derived from polymerizing dicarboxylic acid and diamine). The repeat units are connected by amide 
With regard to instant “b”:
Locko teaches that “n” in equation 1 [0038] is at least 1 [0040]. Even for a polyamide diol according to Locko wherein “n” is the minimal acceptable value (1), the polyamide diol must comprise a polyamide segment with at least two amide linkages (i.e., the amide linkages within Z-(C=O) on the left and (C=O)-Z on the right). Therefore, Locko discloses a polyamide diol which satisfies instant “b.”
With regard to instant “c:”
As stated above, Locko teaches the reaction of diamine, dicarboxylic acid and hydroxycarboxylic acid to form a polyamide diol (i.e., a polyamide having two hydroxyl [OH] groups) [0090]. Each of the heteroatom-containing linkages connecting the above named reactants to one another within the polyamide diol of Locko is an amide linkage (formed from reaction of carboxyl group with amine group). With regard to the dicarboxylic acid monomers, Locko teaches a preferred embodiment wherein the dicarboxylic acid comprises a mixture of polymerized fatty acid and a diacid which is not polymerized fatty acid [0070]. See also [0069] and [0072]. Locko exemplifies a dicarboxylic mixture of Dimer 18 and sebacic acid (see examples 3 and 5), which are both dicarboxylic acids which do not contain any internal heteroatom linkages. 

Locko fails to specifically teach that at least 10% of the heteroatom linkages in the polyamide are amide linkages. However, Locko teaches that where piperazine is utilized, it will comprise an equivalent percent of the diamine which will range from 0.1 to 100 equivalent percent [0062], [0064]. In light of Locko’s disclosure in [0062-4], and in light of Locko’s disclosure in the first sentence of [0055], the person having ordinary skill in the art would have been motivated to select any suitable diamine for preparation of the polyamide diol of Locko in order to provide the ultimate polyamide diol and polyurethane desired. In particular, in light of Locko’s teaching in [0060], the person having ordinary skill in the art would have been motivated to decrease the amount of ether-containing diamine for applications wherein a higher melting point is desired, and/or wherein compatibility with other polyols is not a concern. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to Locko’s EQN 1 utilizing a diamine component comprising any amount of piperazine within the range disclosed by Locko, including an amount which results in at least 10% of the total number of heteroatom linkages being amide. 
With regard to instant “d”:
As set forth above, Locko teaches a preferred embodiment wherein the dicarboxylic acid comprises a mixture of polymerized fatty acid and a diacid which is not polymerized fatty acid [0070]. See also [0069] and [0072]. Locko exemplifies a dicarboxylic mixture of Dimer 18 and sebacic acid (see examples 3 and 5). Dimer 18 and sebacic acid each have alkylene portions which are linear or branched alkylene groups of 2-36 carbon atoms, and therefore correspond to instant Ra within the formula recited in “d.”  Additionally as previously discussed, Locko further teaches that where piperazine is utilized, it will comprise an equivalent percent of the diamine which will range from 0.1 to 100 equivalent percent [0062], [0064]. 
Locko fails to specifically teach utilizing an amount of piperazine which corresponds to at least 60 wt% of the polyamide segment comprising piperazine-derived diamine moieties. However, in light of Locko’s examples and disclosure in [0062-4], and in light of Locko’s disclosure in the first sentence of [0055], the person having ordinary skill in the art would have been motivated to select any suitable diamine(s), including the preferred and exemplified piperazine, for preparation of the polyamide diol of Locko in order to provide the ultimate polyamide diol and polyurethane desired. In particular, in light of Locko’s teaching in [0060], the person having ordinary skill in the art would have been motivated to decrease the amount of ether-containing diamine for applications wherein a higher melting point is desired, and/or wherein compatibility with other polyols is not a concern. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to Locko’s EQN 1 utilizing a diamine component comprising any amount of b is a linear alkylene of 2 carbon atoms and Rc and Rd connect together to form a linear alkylene group of 2 carbon atoms). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Further with regard to the last three lines of claim 1:
As stated above, Locko teaches preparing a polyamide diol (i.e., a polyamide with two OH groups) by reacting diamine, dicarboxylic acid and hydroxy substituted carboxylic acid under suitable reaction conditions to form a polyamide diol [0090]. Locko teaches that most preferred hydroxy substituted carboxylic acids are those with secondary OH for low reactivity with carboxylic acid but high reactivity with isocyanate, and teaches 12-hydroxystearic acid as a preferred hydroxy substituted acid [0078, 0079]. Locko exemplifies polyamide diols prepared from 12-hydroxystearic acid as the hydroxy-substituted carboxylic acid (see pp 9-10, [0119] and Table 1, examples 1-5), and which have a functionality of about 2 (ranging from 1.8-2.1) (see “functionality, last row of data for each example in table 1). 
Locko fails to specifically teach that at least 70 mole percent of the polyamide has exactly two secondary hydroxyl end groups, as presently recited. However, given that a diol (“diol” = compound containing two hydroxyl groups) of EQN 1 is Locko’s desired final product, and further given that the polyamide diol is intended to be incorporated in a polyurethane which has a linear structure according to the formula shown in [0035], the person having ordinary skill in the art would have been motivated 
As to instant claim 2, Locko suggests a polyamide according to claim 1, as set forth above. The amide linkages formed by the reaction of piperazine with dicarboxylic acid are tertiary amide linkages. As established above, it would have been obvious to the person having ordinary skill in the art to have prepared a polyamide according to Locko having a diamine component comprising any amount of piperazine within the range disclosed by Locko, including an amount which results in a polyamide segment wherein at least 60 wt% of the segment comprises repeat units of the structure shown in instant “d” wherein the diamine is derived from piperazine, and further including an amount wherein at least 76% of the amide linkages are formed by the reaction of a piperazine and a dicarboxylic acid (i.e., are tertiary). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Additionally, as established above, Locko suggests a polyamide diol formed from diamine monomers and two different kinds of dicarboxylic acid monomers, and therefore, Locko suggests a 
As to claim 3, Locko suggests a polyamide according to claim 1, as set forth above. Locko teaches that “n” in the formula 
    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
is selected to provide the polyamide diol with a molecular weight of at least 1000 [0040]. As “n” increases, the weight percentage of the polyamide which is derived from dicarboxylic acid and diamine monomers (i.e., relative to the total weight, which also includes the hydroxy-substituted carboxylic acid-derived “T” end groups) increases.  Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide diol according to Locko having any molecular weight within the range disclosed by Locko in order to obtain properties suitable for the intended application, including a molecular weight which corresponds to a polyamide wherein the repeat units derived from diamine and dicarboxylic acid form at least 80 wt% of the polyamide. 
As to claim 5, Locko suggests a polyamide according to claim 1, as set forth above. The polyamide diol of Locko having a formula 
    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
had two functional end groups which were primary or secondary amine end groups (i.e., derived from the “Z” units) which reacted with the 12-hydroxystearic acid (a hydroxyl carboxylic acid of 18 carbon atoms) to create two hydroxyl functional end groups derived therefrom (i.e., as part of the “T” units). 

    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
is selected to provide the polyamide diol with a molecular weight of at least 1000, and discloses a molecular weight ranging from 2500 to 5000 as an example [0040], which is encompassed by the presently claimed ranges. Locko fails to specifically teach whether the molecular weight is a number average or weight average. Since the type of molecular weight is not specified, it would have been obvious to the person having ordinary skill in the art to have prepared a polyamide according to Locko having either a number or weight average molecular weight within the range disclosed by Locko.
As to claims 13 and 14, Locko suggests a polyamide according to claim 1, as set forth above. Locko discloses the viscosities in cps of example polyamide diols at 100 C and 140 C, and they are substantially below the presently recited maximum of 100,000 cps (e.g., 142, 276, 526, 1313; table 1).  Locko fails to specifically teach the viscosities measured as presently recited at 70 C and 60 C. However, given that Locko suggests polyamide diols having substantially the same structure as presently recited, and further given that the viscosities at 100 C and 140 C of Locko’s example polyamide diols are well below the recited maximum, there is reasonable basis to conclude that Locko suggests polyamide diols having a viscosity of less than 100,000 cps at 70 C (claim 13) or 60 C (claim 14) as presently recited. 
Alternatively, the person having ordinary skill in the art would have been motivated to decrease the viscosity of a polyamide diol used to make a polyurethane for applications such as adhesives, sealants, etc… [0005, 0035, 0095] in order to improve the processability of the polymer at lower temperatures, thereby decreasing the energy 
As to claim 15, Locko suggests a polyamide according to claim 1, as set forth above. As established above, Locko suggests a polyamide diol according to the formula 
    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
from a mixture of piperazine, polyoxypropylenediamine and ethylenediamine as the diamine component providing “Z,” from a mixture of dimer 18 and sebacic acid as the dicarboxylic component providing “R2” and from 12-hydroxystearic acid providing as the hydroxy substituted acid providing “T.” Locko specifically teaches Jeffamine D2000 and D400 as suitable polyoxypropylenediamines [0063], which have oligomeric polyether segments. Therefore, because Locko suggests a telechelic polyamide comprising segments derived from Jeffamine D2000 or D400, Locko suggests a telechelic polyamide comprising at least one oligomer segment which is a polyether segment. 
As to independent claim 17, Locko discloses a low molecular weight polyamide diol containing hydroxyl functionality having the following formula [0038]:

    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
where T is X-R1-(C=O) and X is H or OH [0041]. R1 is a hydrocarbon group [0043], R2 is a hydrocarbon group [0044], and Z is a diamine [0045]. Locko teaches preparing a polyamide by reacting diamine, dicarboxylic acid and hydroxy substituted carboxylic acid under suitable reaction conditions to form a polyamide diol [0090]. 

As evidenced by Locko’s formula in [0038], as well as by Locko’s teaching to utilize a secondary OH-containing hydroxycarboxylic acid in order to minimize reactivity with carboxylic acid and minimize internal side reactions [0079], Locko’s hydroxycarboxylic acid reactant named in [0090] reacts with an amine group to form the “T” end group moieties of formula [0038], while Locko’s dicarboxylic acid and diamine monomers named in [0090] react with each other to form the repeating amide units (i.e., the repeating unit subscripted “n” in Locko’s formula in [0038]). 
With regard to instant “a”:
As stated above, Locko teaches preparing a polyamide diol (i.e., a polyamide with two OH groups) by reacting diamine, dicarboxylic acid and hydroxy substituted carboxylic acid under suitable reaction conditions to form a polyamide diol [0090]. A diol is a compound containing two hydroxyl groups. Therefore, in view of Locko’s teaching of a polyamide of EQN 1 which is a polyamide diol, Locko discloses a polyamide having two hydroxyl end groups as recited in “a.”
With regard to instant “b”:

Locko teaches a preferred embodiment wherein the dicarboxylic acid comprises a mixture of polymerized fatty acid and a diacid which is not polymerized fatty acid [0070]. See also [0069] and [0072]. Locko exemplifies a dicarboxylic mixture of Dimer 18 and sebacic acid (see examples 3 and 5). Dimer 18 and sebacic acid each have alkylene portions which are linear or branched alkylene groups of 2-36 carbon atoms, and therefore correspond to instant Ra within the formula recited in “d.” Locko further teaches that where piperazine is utilized, it will comprise an equivalent percent of the diamine which will range from 0.1 to 100 equivalent percent [0062], [0064]. Locko fails to specifically teach utilizing an amount of piperazine which corresponds to at least 60 wt% of the polyamide segment comprising piperazine-derived diamine moieties.
However, in light of Locko’s disclosure in [0062-4], and in light of Locko’s disclosure in the first sentence of [0055], the person having ordinary skill in the art would have been motivated to select any suitable diamine for preparation of the polyamide diol of Locko, particularly including the preferred and exemplified piperazine, in order to provide the ultimate polyamide diol and polyurethane desired. In particular, in light of Locko’s teaching in [0060], the person having ordinary skill in the art would have b is a linear alkylene of 2 carbon atoms and Rc and Rd connect together to form a linear alkylene group of 2 carbon atoms). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. [Such a polyamide would also necessarily meet the claimed requirement that at least 25% of amide linkages be derived from reacting the secondary amine group of piperazine with a carboxyl group.]
As to the recited viscosity: 
Locko discloses the viscosities in cps of example polyamide diols at 100 C and 140 C, and they are substantially below the presently recited maximum of 100,000 cps (e.g., 142, 276, 526, 1313; table 1).  Locko fails to specifically teach the viscosities measured as presently recited at 70 C and 60 C. However, given that Locko suggests polyamide diols having substantially the same structure as presently recited, and further given that the viscosities at 100 C and 140 C of Locko’s example polyamide diols are well below the recited maximum, there is reasonable basis to conclude that Locko suggests polyamide diols having a viscosity of less than 100,000 cps at 70 C as presently recited. 

As to claim 18, Locko suggests a polyamide according to claim 17, as set forth above. Locko teaches that “n” in the formula 
    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
is selected to provide the polyamide diol with a molecular weight of at least 1000, and discloses a molecular weight ranging from 2500 to 5000 as an example [0040], which is encompassed by the presently claimed range. Locko fails to specifically teach whether the molecular weight is a number average or weight average. Since the type of molecular weight is not specified, it would have been obvious to the person having ordinary skill in the art to have prepared a polyamide according to Locko having either a number or weight average molecular weight within the range disclosed by Locko. Furthermore, Locko suggests a polyamide from a mixture of diamines and two different dicarboxylic acids, and therefore, the polyamide has a diversity of amide forming repeating units disrupting hydrogen bonding between amide components. 
As to claims 19 and 20, Locko suggests a polyamide according to claim 17, as set forth above. The polyamide diol of Locko having a formula 
    PNG
    media_image2.png
    32
    251
    media_image2.png
    Greyscale
had two functional end groups which were primary . 

(2) Response to Argument
Appellant argues (p 8 of Brief filed 1/27/2021) that Locko’s general disclosures in paragraphs [0112], [0114] and [0023] show that Locko’s disclosed compositions are not intended to solve any particular problems or to provide any particular properties. 
Appellant does not specifically assert that the perceived lack of specificity with regard to Locko’s disclosure of a problem to be solved establishes that Locko does not suggest a polyamide diol as presently claimed. However, to the extent that such an assertion is implied, Appellant’s argument fails to consider that Locko discloses a particular problem to be solved, and particular properties to be provided, in paragraphs [0022] and [0126]. Locko discloses in [0022] that acrylic polyol polymers which have previously been used to form polyurethane adhesives are thermally unstable and, due to their high molecular weight, cause difficulty in cleaning of roll coaters (i.e., problems to be solved). Locko discloses in [0126] that the disclosed polyamide diol can provide increased adhesion to low energy substrates (i.e., a particular property to be provided). Therefore, for at least the reason that it is not consistent with Locko’s disclosures in paragraphs [0022] and [0126], Appellant’s assertion is not sufficient to overcome the rejection of record.


Appellant argues (p 9, first full paragraph) that the possible identities of R1 and R2 are literally infinite because there is no limitation on the number of carbon atoms and optional substitutions. 
Appellant argues (p 9, second paragraph) that reliance on Locko’s disclosure in [0090] of a particular reaction to form a diol neglects to consider all of the other alternatives disclosed throughout Locko.
Appellant argues (p 10 and p 12) that Locko provides no motivation that any particular selections would provide any particularly suitable properties, no real guidance as to how to specifically achieve any particular outcome, and no reasonable expectation of success associated with the selected combination of components.
Appellant argues (p 11) that selection of 12-hydroxystearic acid as the hydroxy-substituted carboxylic acid fails to consider the myriad possibilities for the carboxylic acids which may be used in the polymer of Locko.
Appellant argues (p 11) that while Locko discloses utilizing piperazine (a species of diamine) in amounts within a range which encompasses 100 
Appellant argues (p 13) that Locko does not “fairly” suggest the presently claimed subject matter because it is necessary to choose a small handful of components from the myriad possibilities disclosed in Locko, and Locko provides no specific motivation to select the recited elements. 
Appellant’s arguments listed and summarized above have been fully considered. As set forth in the rejection of record, Locko discloses, and the present claims encompass, a polyamide diol formed by the reaction of three different types of monomers: (1) diamine(s) and (2) dicarboxylic acid(s) (these two monomers react with each other to form an amine-terminated polyamide backbone), and (3) hydroxycarboxylic acid (the carboxylic acid group of this monomer reacts with the amine end groups on each end of the amine-terminated polyamide backbone, while the unreacted hydroxyl group of this monomer provides the free terminal OH groups on the OH-terminated polyamide). See Locko’s paragraph [0090], and EQN 1 in [0038 and 0041]. Referring both to the formula recited in instant claim 1 and to Locko’s EQN 1 in [0038 and 0041]: 
(1) a diamine monomer provides instant groups Rb, Rc and Rd, and provides Locko’s group “Z;”
(2) a dicarboxylic acid monomer provides instant group Ra
(3) a hydroxycarboxylic acid monomer provides the hydroxyl end groups recited in the last three lines of claim 1, and provides Locko’s group “T,” which includes a group “R1.” 
There is no dispute that Locko explicitly discloses (such as in [0090]) a reaction of the three types of monomers discussed above to form a hydroxy-terminated polyamide. Appellant’s position, therefore, is that Locko discloses such an extensive list of suitable diamines, such an extensive list of suitable dicarboxylic acids, and such an extensive list of suitable hydroxycarboxylic acids, that the selection of a particular combination of species of each of the three monomer types which is encompassed by the present claims would not have been obvious.
The rejection of record adequately establishes that, when considering preferred embodiments and examples, Locko’s disclosure is much narrower than characterized by Appellant. However, given Appellant’s arguments listed above asserting that Locko discloses myriad possibilities and literally infinite possible identities, the following summary with regard to the specificity of Locko’s disclosure and the examiner’s position is provided:
With regard to the selection of diamine:
Instant claims 1 and 17 require Rc and Rd to connect together, resulting in a structure which is met by Locko’s disclosure to utilize piperazine as a diamine component (instant claim 22 is not limited by the structure recited in claims 1 and 17). Locko initially discloses that any suitable diamine may be utilized in the present invention [0055], which of course, on its own, is a very broad teaching. However, Locko subsequently names a group of only five preferred diamines for use in the invention in 
With regard to the selection of dicarboxylic acid:
Instant claims 1 and 17 require Ra to be an alkylene group having 2-36 carbon atoms, and may include up to 1 heteroatom per 3 carbon atoms, which encompasses a very large variety of dicarboxylic acid monomers (instant claim 22 is not limited by the structure recited in claims 1 and 17). Locko teaches that any suitable dicarboxylic acid may be utilized in the present invention [0065], which, on its own, is very broad. However, Locko names several examples of preferred dicarboxylic acids in [0072], all of which satisfy instant Ra. Locko further teaches a preferred embodiment wherein the dicarboxylic acid comprises a mixture of polymerized fatty acid and a diacid which is not polymerized fatty acid [0069], and Locko exemplifies a dicarboxylic mixture of Dimer 18 and sebacic acid (see examples 3 and 5), which are both dicarboxylic acids which do not contain internal heteroatom linkages, and which have 36 and 10 carbon atoms, respectively (and which therefore satisfy instant Ra).
With regard to the selection of hydroxycarboxylic acid:
Instant claims 1, 17 and 22 require the polyamide to have two primary or secondary hydroxyl end groups, with no substantial further limitation on the structure of the monomer providing the hydroxyl end groups. Locko discloses that any suitable 
As shown in the summary above, and as adequately established in the rejection of record: while Locko’s broadest disclosure may encompass many possible monomers of each type, Locko specifically discloses preferred embodiments and examples of polyamides formed from combinations of specific monomers encompassed by the present claims. As such, arriving at the presently claimed polymer does not require picking and choosing between a myriad of possibilities in Locko, as Appellant asserts. Rather, as set forth in the rejection of record, arriving at the presently claimed polymer requires utilizing combinations of monomers which Locko discloses to be preferred and which Locko exemplifies, and requires selecting appropriate amounts of the preferred monomers from within ranges specifically disclosed by Locko. Therefore, Appellant’s arguments listed above (e.g., that Locko provides no motivation to select from myriad possibilities to arrive at the present claims) are not found persuasive.
Appellant further argues (p 10) that a decision in Appeal 2011-000145 by the PTAB (Ex parte RAJEEV KATIYAR) is relevant to the present rejection because Locko discloses a myriad of possible components of various types which may be incorporated into the polyamide. However, the reversed rejection cited by Appellant in Ex Parte RAJEEV KATIYAR was based on combining lubricant components disclosed in multiple 
In contrast, Locko is a single reference which discloses a general formula for a polyamide diol derived from a specific combination of monomers (diamine, dicarboxylic acid and hydroxycarboxylic acid monomers), and which further discloses preferred embodiments for each of the types of monomers. Therefore, because the present rejection relies on a specific teaching in a single reference to make a combination of components (i.e., a specific teaching in Locko to make a polyamide diol from diamine, dicarboxylic acid and hydroxycarboxylic acid components), and because the rejection further relies on a disclosure of preferred embodiments within that same reference to arrive at the specific claimed combination of components, Appellant’s argument that the decision in Ex Parte RAJEEV KATIYAR is relevant to the present rejection is not persuasive.
Appellant further argues (paragraph bridging pp 11-12) that, while Locko discloses that increasing ether-containing diamines reduces melting point and/or provides compatibility with other polyols, Locko does not inform a person of skill as to how doing the opposite could adversely affect the polyols of Locko.
Locko’s disclosure in [0060] states: “Ether-containing diamines may be utilized in those instances where it is desired to lower the melting point of the polyamide diol and increase compatibility with other polyols normally used in polyurethane formulations such as polypropylene glycol.” As previously noted in the final rejection mailed 07/01/2020 (paragraph 16): based on Locko’s teaching with regard to the effect of utilizing ether-containing diamine content (i.e., a decrease in polyamide diol melting not utilizing (or decreasing the amount of) ether-diamine in the diamine component would result in a polyamide diol having a higher melting point. Appellant has not provided any explanation as to why one would not have reached this logical conclusion from Locko’s teaching in [0060].
Appellant further argues (p 12) that the Office has not provided support for the assertion that decreasing viscosity will improve processability of the polymer at lower temperatures. The examiner maintains that the relationship between processability (e.g., mixing, coating, applying) and viscosity is well known to those of ordinary skill in the art. Regardless, the presently recited viscosity is also met by the prior art based on the alternative reasoning set forth in the rejection of record: given that Locko suggests a polyamide diol having a structure as presently claimed, and further given that the viscosities at 100 C and 140 C of Locko’s example polyamide diols are well below the recited maximum, there is reasonable basis to conclude that Locko suggests a polyamide diol having a viscosity of less than 100,000 cps at 70 C as presently recited. This position was first presented in the rejection over Locko in the action mailed 8/13/19, and Appellant has not argued any error in this reasoning.


For the above reasons, it is believed that the rejections should be sustained.

/RACHEL KAHN/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.